NOT FOR PUBLICATION                     FILED
                       UNITED STATES COURT OF APPEALS                     JAN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT



In re: ERIK BENHAM,                              No. 12-57203

                   Debtor,                       D.C. No. 2:12-cv-01279-VBF

------------------------------
                                                 MEMORANDUM*
 ERIK BENHAM,

                   Appellant,

  v.

DAVID R. HAGEN, Chapter 7 Trustee,

                   Appellee.



In re: MARIA VISTA ESTATES,                      No. 14-56441

             Debtor,                             D.C. No. 2:13-cv-05286-VBF
______________________________

ERIK BENHAM,

                   Appellant,

  v.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
JERRY NAMBA, Chapter 7 Trustee; DON
FIFE, CPA,

                 Appellees.



In re: ERIK BENHAM,                            No. 14-56705

             Debtor,                           D.C. No. 2:13-cv-00205-VBF
______________________________

ERIK BENHAM,

                 Appellant,

  v.

SEQUOIA EQUITIES, INC.; et al.,

                 Appellees.

                  Appeals from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

       Erik Benham appeals pro se from the district court’s judgment and orders

dismissing for lack of standing Benham’s appeals from bankruptcy court orders.




       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2                 12-57203, 14-56441, & 14-56705
The bankruptcy court dismissed his challenges related to the administration of his

bankruptcy estate and the bankruptcy estate of a company he co-owned. We have

jurisdiction under 28 U.S.C. § 158(d). We review for clear error the factual

finding of whether an appellant is a person aggrieved. Duckor Spradling &

Metzger v. Baum Trust (In re P.R.T.C., Inc.), 177 F.3d 774, 777 (9th Cir. 1999).

We review the bankruptcy court’s decision independently, Allred v. Kennerley (In

re Kennerley), 995 F.2d 145, 146 (9th Cir. 1993), and may affirm on any basis

supported by the record, Schneider v. Vennard (In re Apple Computer Sec. Litig.),

886 F.2d 1109, 1112 (9th Cir. 1989). We affirm.

      In appeal number 12-57203, the bankruptcy court correctly determined that

Benham lacked standing to object to the motion seeking approval of a sales

agreement to sell assets of Benham’s bankruptcy estate because Benham was not a

“person aggrieved” by the order. See Fondiller v. Robertson (In re Fondiller), 707
F.2d 441, 442-43 (9th Cir. 1983) (a debtor carries the burden to “demonstrate that

[he] was directly and adversely affected pecuniarily by the order of the bankruptcy

court,” and “a hopelessly insolvent debtor does not have standing to appeal orders

affecting the size of the estate”).

      In appeal number 14-56441, the bankruptcy court correctly determined that

                                         3                 12-57203, 14-56441, & 14-56705
Benham lacked standing to object to the trustee’s final report and fee application in

Maria Vista Estates’ bankruptcy proceedings because Benham failed to

demonstrate that he was directly and adversely affected by that order. See id.

      In appeal number 14-56705, dismissal of Benham’s adversary proceeding

for lack of standing was proper because Benham failed to object to defendants’

motions to dismiss and for summary judgment, or appear at the bankruptcy court

hearing to resolve those motions, despite being given proper notice of the hearing

and an opportunity to object. See Brady v. Andrew (In re Commercial W. Fin.

Corp.), 761 F.2d 1329, 1334-35 (9th Cir. 1985) (explaining that attendance and

objection are prerequisites to fulfilling the “person aggrieved” standard where the

party was given proper notice of the hearing and an opportunity to object).

Further, the bankruptcy court did not abuse its discretion by denying Benham’s

untimely request for an extension of time because Benham failed to establish

excusable neglect. See Fed. R. Bankr. P. 9006(b)(1); see also In re Dix, 95 B.R.
134, 136-39 (B.A.P. 9th Cir. 1988) (standard of review and discussing what

constitutes excusable neglect).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

                                          4                  12-57203, 14-56441, & 14-56705
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Benham’s motions to file a late reply brief and to file an oversized reply

brief, filed on July 8, 2016, are granted. The Clerk shall file the consolidated reply

brief submitted on July 8, 2016.

      All other pending motions are denied.

      AFFIRMED.




                                          5                  12-57203, 14-56441, & 14-56705